Citation Nr: 0601418	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of service connection for residuals 
of a right ulnar nerve transposition. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1990 with additional service in the U.S. Army Reserves 
from January 31, 1991 to February 12, 1991.

By rating action dated in December 1990, the RO denied the 
appellant's initial claim for service connection of numbness 
of the right elbow and determining that remedial surgery 
afforded during active duty resulted in improvements to pre-
service (childhood) injury; notice of that determination was 
provided in January 1991.  In August 1994, the appellant 
filed a petition to reopen the claim, contending that the 
condition had worsened.  In correspondence dated in January 
1995, the RO determined that new and material evidence to 
reopen the previously denied claim had not been submitted.  
The veteran submitted correspondence dated in July 1995, 
which was construed as a request for reconsideration.  By a 
rating action of February 1996, the RO determined that 
reconsideration was not warranted because no new and material 
evidence has been submitted to warrant reopening the claim.  
Notice of that determination was provided to the veteran in 
March 1996, together with an explanation of his appellate 
rights.  The appellant was notified of each of these 
determinations, but did not initiate an appeal.

In July 1999, the appellant's representative filed an 
informal petition to reopen the claim for service connection 
for right ulnar nerve transposition.  This matter is now 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 decision by which the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection.  A notice of 
disagreement (NOD) was received in March 2000, and a 
statement of the case (SOC) was issued in April 2000.  A 
substantive appeal was received from the veteran in June 
2000.

In June 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a March 
2005 supplemental SOC (SSOC) and returned this matter to the 
Board for further appellate consideration.

In June 2000, the veteran and a witness presented testimony 
before a Hearing Officer at the RO.  In August 2001, the 
veteran and his witness also presented testimony before a 
Board Member (now Veterans Law Judge) sitting at the RO.  
Transcripts of those hearings are of record.  The Board 
Member who conducted the August 2001 hearing is no longer 
employed by the Board, and the Board informed the veteran of 
his right to another hearing by another Veterans Law Judge in 
the June 2003 remand.  The RO sent notice to the veteran at 
his record address in Troy, New York, which notice was 
returned as undeliverable and without a forwarding address.  
The veteran's representative requested that another hearing 
be scheduled before a travel section of the Board and also 
indicated that a notice had been sent to the veteran at that 
same record address in Troy, New York, which notice had also 
been returned to them as undeliverable.  The representative 
sent a follow-up notice to another address of record for the 
veteran (on West Street in New York City), which has also 
been used for various VA notices to the veteran.  In addition 
to notice to the veteran's representative, the RO provided 
notice to veteran at his West Street address informing him 
that the requested hearing had been scheduled for November 
18, 2005.  Notices to that latter address have not been 
returned as undeliverable.  See Thompson v. Brown, 8 Vet. 
App. 169 (1995) (VA may rely on "last known address" shown of 
record) and Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(presumption of regularity of administrative process in the 
absence of clear evidence to the contrary).  See also Wamhoff 
v. Brown, 8 Vet. App. 517 (1996) (quoting Hyson v. Brown, 5 
Vet. App. 262 (1993) (the burden is on the appellant to keep 
VA apprised of his whereabouts; if he does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find him")).  The Board considers that the RO has 
undertaken appropriate action to fulfill its notice 
requirements.  The veteran failed to attend the scheduled 
hearing.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In February 1996, the RO found that new and material 
evidence to reopen the appellant's claim of service 
connection for residuals of a right ulnar nerve transposition 
had not been received.  Although the RO notified the 
appellant of the denial and of his appellate rights in March 
1996, the appellant did not initiate an appeal.

3.  New evidence associated with the claims file since the 
February 1996 RO rating decision, when considered by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a right ulnar nerve transposition.  


CONCLUSIONS OF LAW

1.  The RO's February 1996 determination that new and 
material evidence to reopen the appellant's claim of service 
connection for residuals of a right ulnar nerve transposition 
had not been received is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  Evidence received since the RO's February 1996 denial is 
not new and material; thus, the criteria for reopening the 
claim for service connection for residuals of a right ulnar 
nerve transposition are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the April 
2000 SOC, and the October 2001, and March 2005 SSOC's, the RO 
has notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  In addition, the veteran was 
provided a notice letter in October 1999, specifically 
addressing the evidence needed to reopen the claim, as well 
as VCAA notice letters in August 2003 and March 2004.  After 
each, the veteran was afforded an opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim. 

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In the August 2003 VCAA 
notice letter, the veteran was informed as to how to 
establish a claim for non-service connected pension, which is 
not pertinent to the present appeal.  A follow-up VCAA notice 
was provided in March 2004. and which advised the veteran 
that the appeal to reopen entitlement to service connection 
for residuals of right ulnar nerve transposition was being 
worked on and informed the veteran how to establish a claim 
of entitlement to service connection.  Any deficiency in 
these regards is regarded as harmless because the veteran had 
already been provided guidance as to what was needed to 
reopen his claim through the October 1999 correspondence 
together with the SOC issued in April 2000 as well as the 
SSOC issued in October 2001.  The veteran was specifically 
made aware that it had been previously determined evidence of 
record showed that the "claimed condition existed prior to 
service and was not aggravated by service" and that he 
needed to submit new and material evidence as set forth in 
the foregoing notices.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Also pertinent to the question of notice, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all of these 
requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided after 
the rating action on appeal.  However, the Board finds that 
any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  

As indicated above, the RO issued the SOC and SSOC's 
explaining what was needed to substantiate the veteran's 
petition to reopen the matter on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Neither in 
response to any correspondence, nor at any other point during 
the pendency of this appeal, has the veteran informed VA of 
the existence of any obtainable evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment and hospitalization records 
from November 1993 from the VA Medical Center (VAMC) Albany, 
New York, Bronx and East Orange and from the VAMC in Montrose 
as well as outpatient hospital reports from Hudson Valley 
Health Care Center.  The veteran has also testified during 
hearings before both Board and RO personnel; transcripts of 
those hearings are of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp., 159 F.3d at 549; cf. 
38 C.F.R. § 20.1102.  Moreover, there is no prejudice to the 
veteran in proceeding, at this juncture, with a decision on 
the petition to reopen the claim for service connection for 
residuals of a right ulnar nerve transposition.  

II.  Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

As indicated above, in its December 1990 decision, the RO 
denied the veteran's claim for service connection for 
numbness of the elbow.  Evidence considered at that time 
consisted of the veteran's service medical records (SMRs), 
which was determined to reflect that the veteran has 
sustained an injury to his right elbow prior to service and 
that remedial surgery was performed in April 1990 with an 
uneventful recovery.  The veteran failed to report to a 
scheduled VA examination.  The RO denied the claim because it 
determined that the record demonstrated that remedial surgery 
resulted in improvements.  The veteran petitioned to reopen 
the claim in August 1994, which was denied in correspondence 
dated in January 1995 on the grounds that no new and material 
evidence had been received to warrant reopening the claim.  
The veteran's request for reconsideration was denied in a 
February 1996 rating on the grounds that the condition was 
considered to exist prior to service and was not aggravated 
in service.  The Board observes that the veteran failed to 
report for an additional VA examination scheduled in August 
1995.  An explanation of appellate rights was provided to the 
veteran in correspondence dated in March 1996.  The veteran 
did not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

The present claim, in which the veteran is specifically 
claiming service connection for residuals of right ulnar 
nerve transposition, was initiated in July 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the February 
1996 rating determination that new and material evidence had 
not been submitted to warrant reopening the right elbow 
claim.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

With respect to the veteran's petition to reopen the claim 
for service connection for residuals of a right ulnar nerve 
transposition, evidence of record since the February 1996 
denial includes considerable VA outpatient treatment and 
hospitalization records from the VAMC's in Albany, New York, 
Bronx and East Orange and from the VAMC in Montrose as well 
as from Hudson Valley Health Care Center.  Also added to the 
claims file since February 1996 are transcripts of the 
veteran's August 2001 Board hearing, and the April 2000 RO 
hearing. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  The additional evidence 
consists largely of current treatment records and, 
significantly, does not include any competent evidence that 
the veteran actually had aggravated his pre-existing right 
elbow condition during his active service-a central element 
of the veteran's claim.  

In this regard, the Board notes that outpatient and 
hospitalization reports from the several VAMC's are limited 
in their scope to the diagnosis and treatment of the 
veteran's ongoing problems of elbow pain, among numerous 
other conditions, and do not include any medical findings as 
to the etiology of this condition.  Parenthetically , the 
Board notes that one outpatient treatment record from 
September 20, 1999 regarded his right elbow pathology as 
having "a typical appearance of an extensor tendonitis[,]" 
and the examiner expressed his belief that the in service 
right ulnar nerve transfer had "nothing to do with the 
present presentation."

The remaining evidence received since February 1996 consists 
of the lay assertions of the veteran and his mother.  In this 
regard, the Board notes that as neither the veteran nor any 
of the lay affiants is shown to have the expertise to 
establish, on the basis of assertions, alone, the in-service 
aggravation of a pre-existing condition, none of the 
statements constitutes persuasive evidence on this point.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  
 
Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for residuals 
of a right ulnar nerve transposition have not been met, and 
the RO's February 1996 denial remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a right ulnar nerve transposition 
has not been received, the appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


